Mb. Justice Boggs delivered the opinion of the court. 3. Waives, § 1*—what constitutes waiver. A waiver is the intentional relinquishment of a known right, and there must be both knowledge of the existence of such right and an intention to relinquish it. 4. Waives, § 1*—what are essentials of a waiver. A waiver of a right will not be implied from slight circumstances but must be evidenced by an unequivocal and decisive act clearly proven, and no waiver is established if the act is not of such character or is not inconsistent with the enforcement of the right claimed to have been waived or an intention to rely upon it. 5. Principal and agent, § 200*—when notice through agent deemed to arise. Where notice through an agent is relied upon, the nature of the agency must be such that the law will presume that the agent carried the notice to his principal, or it must be established as a fact that the agent communicated such notice to his principal. 6. Principal and agent, § 200*—when notice to principal through agent not shown. Receipt by plaintiff’s bookkeeper of statements rendered by defendant containing certain credits, held not notice to plaintiff of such credits in the absence of evidence showing it was the bookkeeper’s duty to inform plaintiff’s managing officers as to same, or that he did inform them. 7. Principal and agent, § 200*—when principal not chargeable with knowledge of facts ascertained by agent. Where plaintiff’s engineer was employed by defendant, with plaintiff’s permission, to make certain surveys, held that plaintiff would not -be chargeable with knowledge of the facts that came to the engineer in making such survey, as he was not then in plaintiff’s employ. 8. Mines and minerals, § 34a*—when judgment for plaintiff for coal mined unlawfully not disturbed. Where the testimony as to the expenses of mining, transporting, hoisting, dumping, etc., of certain coal unlawfully mined by defendant in plaintiff’s land was conflicting, in an action to recover for such coal, held that the judgment for the plaintiff would not be disturbed. 9. Instructions, § 126*—when refusal proper. Instructions abstract in form, held properly refused. 10. Trial, § 298*—when refusal of propositions of law is proper. Where certain propositions of law were submitted and substantially covered the law in the case, held that there was no prejudice in refusing other propositions.